Exhibit 10.6

REGIONAL MANAGEMENT CORP.

2015 LONG-TERM INCENTIVE PLAN

(As Amended and Restated Effective April 27, 2017)

STOCK AWARD AGREEMENT

THIS OTHER STOCK-BASED AWARD AGREEMENT FOR SHARES OF COMMON STOCK, or STOCK
AWARD AGREEMENT (the “Agreement”), is made effective as of the date set forth on
the signature page hereto (hereinafter called the “Date of Grant”), between
Regional Management Corp., a Delaware corporation (hereinafter called the
“Company”), and the individual set forth on the signature page hereto
(hereinafter called the “Participant”), pursuant to the Regional Management
Corp. 2015 Long-Term Incentive Plan (As Amended and Restated Effective April 27,
2017), as it may be further amended and/or restated (the “Plan”), which Plan is
incorporated herein by reference and made a part of this Agreement.

 

1. Grant of Award.

The Company hereby grants to the Participant an Other Stock-Based Award in the
form of an Award of shares of Common Stock (the “Award”), subject to the terms
and conditions of the Plan and this Agreement, for the number of shares of
Common Stock (the “Shares”) set forth on the signature page hereto, subject to
adjustment as set forth in the Plan.

 

2. Vesting.

The Shares subject to the Award shall be vested immediately as of the Date of
Grant; provided, however, that notwithstanding the foregoing, the Award and the
Shares shall be subject to such limitations and restrictions as may be provided
under the terms of the Plan or this Agreement.

 

3. Rights as a Stockholder; Settlement of Award.

(a)    The Participant shall not have any rights to dividends, voting rights or
other rights of a stockholder with respect to Shares subject to an Award unless
and until certificates for such Shares have been issued to him (or other written
evidence of ownership in accordance with Applicable Law has been provided). A
certificate or certificates for the Shares subject to the Award (or other
written evidence of ownership) shall be issued in the name of the Participant as
soon as practicable after the Award has been granted. Except as otherwise
provided in the Plan or this Agreement, the Participant shall have all voting,
dividend and other rights of a stockholder with respect to the Shares following
issuance of the certificate or certificates (or other written evidence of
ownership) for the Shares.

(b)    Notwithstanding any other provision of the Plan or this Agreement to the
contrary, no Shares shall be distributable pursuant to the Award prior to the
completion of any registration or qualification of the Award or the Shares under
any Applicable Law (including, but not limited to, the requirements of the
Securities Act) that the Administrator shall in its sole discretion determine to
be necessary or advisable.



--------------------------------------------------------------------------------

(c)    The Company shall not be liable to the Participant for damages relating
to any delays in issuing the certificates to him (subject to any Code Section
409A requirements), any loss of the certificates, or any mistakes or errors in
the issuance of the certificates or in the certificates themselves.
Notwithstanding the foregoing, the issuance of Shares may, in the Company’s
discretion, be effected on a non-certificated basis, to the extent permitted
under the Plan.

(d)    The Award shall be payable in whole Shares. The total number of Shares
that may be acquired pursuant to the Award (or portion thereof) shall be rounded
down to the nearest whole share.

 

4. No Right to Continued Employment or Service; No Right to Further Awards.

Neither the Plan nor this Agreement nor any other action related to the Plan
shall confer upon the Participant any right to continue in the employ or service
of the Company or interfere in any way with the right of the Company or an
Affiliate to terminate the Participant’s employment or service at any time. The
grant of the Award does not create any obligation to grant further awards.

 

5. Legend on Certificates.

The Shares acquired pursuant to the Award shall be subject to the rules,
regulations and other requirements of the Securities and Exchange Commission,
any stock exchange upon which such Shares are listed and any other Applicable
Law, and the Administrator may cause a legend or legends to be put on any
certificates for such Shares to make appropriate reference to such restrictions.

 

6. Transferability.

The Award may not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Participant otherwise than by will or by the
laws of descent and distribution, and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate; provided that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance. No such permitted transfer of
the Award to heirs or legatees of the Participant shall be effective to bind the
Company unless the Administrator shall have been furnished with written notice
thereof and a copy of such evidence as the Administrator may deem necessary to
establish the validity of the transfer and the acceptance by the transferee or
transferees of the terms and conditions hereof.

 

7. Withholding; Tax Consequences.

(a)    Prior to the delivery of a certificate or certificates for the Shares
subject to the Award (or other written evidence of ownership), the Participant
may be required to pay to the Company or any Affiliate in cash the amount of any
tax or other amount required by any governmental authority to be withheld and
paid over by the Company or an Affiliate to such authority for the account of
the Participant. Notwithstanding the foregoing, the Company shall have the right
and is hereby authorized to withhold (including from payroll or any other
amounts

 

2



--------------------------------------------------------------------------------

payable to the Participant), any applicable withholding taxes in respect of the
Award or any payment or transfer under or with respect to the Award and to take
such other action as may be necessary in the opinion of the Administrator to
satisfy all obligations for the payment of such withholding taxes. Without
limiting the generality of the foregoing, to the extent permitted by the
Administrator, the Participant may satisfy, in whole or in part, the foregoing
withholding liability by delivery of shares of Common Stock held by the
Participant (which are fully vested and not subject to any pledge or other
security interest) or by having the Company withhold from the number of Shares
otherwise deliverable to the Participant hereunder Shares with a Fair Market
Value as of the date that the amount of tax to be withheld is determined no
greater than the aggregate amount of such withholding obligations based on the
maximum statutory withholding rate in the Participant’s applicable jurisdiction
for federal, state, local and foreign income and payroll tax purposes. The
Participant further agrees to make adequate provision for any sums required to
satisfy all applicable federal, state, local and foreign tax withholding
obligations of the Company which may arise in connection with the Award.

(b)    The Participant acknowledges that the Company has made no warranties or
representations to the Participant with respect to the tax consequences
(including but not limited to income tax consequences) with respect to the
transactions contemplated by this Agreement, and the Participant is in no manner
relying on the Company or its representatives for an assessment of such tax
consequences. The Participant acknowledges that there may be adverse tax
consequences upon the grant of the Award and/or the acquisition or disposition
of the Shares subject to the Award and that he has been advised that he should
consult with his own attorney, accountant and/or tax advisor regarding the
decision to enter into this Agreement and the consequences thereof. The
Participant also acknowledges that the Company has no responsibility to take or
refrain from taking any actions in order to achieve a certain tax result for the
Participant.

 

8. Compliance with Applicable Law.

Upon the acquisition of any Shares pursuant to the Award, the Participant will
make or enter into such written representations, warranties and agreements as
the Administrator may reasonably request in order to comply with Applicable Law
or with the Plan or this Agreement. Notwithstanding any other provision in the
Plan or this Agreement to the contrary, the Company shall not be obligated to
issue, deliver or transfer Shares, to make any other distribution of benefits or
to take any other action, unless such delivery, distribution or action is in
compliance with Applicable Law (including but not limited to the requirements of
the Securities Act).

 

9. Notices.

Any notice necessary under this Agreement shall be addressed to the Company in
care of its Secretary at the principal executive office of the Company and to
the Participant at the address appearing in the personnel or business records of
the Company for the Participant or to either party at such other address as
either party hereto may hereafter designate in writing to the other. Any such
notice shall be deemed effective upon receipt thereof by the addressee.

 

3



--------------------------------------------------------------------------------

10. Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the state of Delaware without regard to conflicts of laws, and in accordance
with applicable federal laws of the United States. Any and all disputes between
the Participant or any person claiming through him and the Company or any
Affiliate relating to the Plan or this Agreement shall be brought only in the
state courts of Greenville, South Carolina, or the United States District Court
for the District of South Carolina, Greenville division, as appropriate.

 

11. Award Subject to Plan.

By entering into this Agreement, the Participant agrees and acknowledges that
the Participant has received and read a copy of the Plan and Plan prospectus.
The Participant acknowledges and agrees that the Award is subject to the Plan.
The terms and provisions of the Plan, as they may be amended from time to time,
are hereby incorporated herein by reference. In the event of a conflict between
any express term or provision contained herein and a term or provision of the
Plan, the applicable terms and provisions of the Plan will govern and prevail,
unless the Administrator determines otherwise. Unless otherwise defined herein,
capitalized terms in this Agreement shall have the same definitions as set forth
in the Plan.

 

12. Signature in Counterparts.

This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

 

13. Amendment; Waiver; Superseding Effect.

This Agreement may be modified or amended as provided in the Plan. The waiver by
the Company of a breach of any provision of this Agreement by the Participant
shall not operate or be construed as a waiver of any subsequent breach by the
Participant. The Agreement supersedes any statements, representations or
agreements of the Company with respect to the grant of the Award or any related
rights, and the Participant hereby waives any rights or claims related to any
such statements, representations or agreements.

 

14. Recoupment and Forfeiture.

As a condition to receiving the Award, the Participant agrees that he shall
abide by the Company’s Compensation Recoupment Policy and Stock Ownership and
Retention Policy (including but not limited to such policy’s stock retention
requirements) and/or other policies adopted by the Company or an Affiliate, each
as in effect from time to time and to the extent applicable to the Participant.
Further, the Participant shall be subject to such compensation recovery,
recoupment, forfeiture or other similar provisions as may apply under Applicable
Law.

 

15. Administration.

The authority to construe and interpret this Agreement and the Plan, and to
administer all aspects of the Plan, shall be vested in the Administrator, and
the Administrator shall have all powers with respect to this Agreement as are
provided in the Plan. Any interpretation of this Agreement by the Administrator
and any decision made by it with respect to this Agreement is final and binding.

 

4



--------------------------------------------------------------------------------

16. Severability.

The provisions of this Agreement are severable and if any one or more provisions
shall be held illegal or invalid for any reason, such illegality or invalidity
shall not affect the remaining parts of this Agreement, and the Agreement shall
be construed and enforced as if the illegal or invalid provision had not been
included.

 

17. Right of Offset.

Notwithstanding any other provision of the Plan or this Agreement, the Company
may at any time (subject to any Code Section 409A considerations) reduce the
amount of any payment or benefit otherwise payable to or on behalf of the
Participant by the amount of any obligation of the Participant to the Company or
an Affiliate that is or becomes due and payable, and, by entering into this
Agreement, the Participant shall be deemed to have consented to such reduction.

[Signature Page to Follow]

 

5



--------------------------------------------------------------------------------

SIGNATURE PAGE TO STOCK AWARD AGREEMENT

IN WITNESS WHEREOF, the parties have caused this Agreement to be effective as of
the Date of Grant specified below.

 

Date of Grant:   [                                         ]
Shares Subject to Award:   [                                         ] Vesting
Date:   [                                         ]

 

Participant:

 

Printed Name: [                                         ] Regional Management
Corp. By:  

 

Name:   [                                         ] Its:  
[                                         ]

 

6